Citation Nr: 1218855	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  10-30 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for low sperm count.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from July 2001 to October 2001 and from August 2003 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction of the case was subsequently transferred to the RO in Philadelphia, Pennsylvania.

In February 2012, the RO issued a rating decision granting service connection for mild osteoarthritis of the right acromioclavicular joint.  As the Veteran has not appealed either the rating or effective date assigned to this disability, the RO's decision represents a complete grant of the Veteran's appeal on this claim.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for low sperm count.

In July 2010, the Veteran requested a video-conference hearing before the Board.  The hearing was then scheduled for the Veteran in May 2012.  A May 2012 report of contact noted that the Veteran had moved back to Denver, Colorado, and was requesting that his video-conference hearing be rescheduled for him at the RO in Denver, Colorado.

Under these circumstances, the case is remanded for the following action:

1.  The RO should verify the Veteran's current address, and if necessary, transfer jurisdiction of this case to the proper RO. 

2.  Thereafter, the RO must place the Veteran's name on the docket for a video-conference hearing before the Board at the RO, according to the date of his initial request for such a hearing.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


